Citation Nr: 0411343	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to January 
1946.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Nashville, Tennessee (RO).


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss that is 
related to his military service.

2.  The veteran currently has tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.385 (2003).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  VA has issued regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In this case, VA notified the 
claimant by a letter dated in February 2002 that VA would obtain 
all service personnel and service medical records, VA medical 
records, and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so that VA 
could request the records on his behalf.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service department 
medical records are on file, and his VA treatment records have 
been associated with the claims file.  The appellant was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  The veteran was afforded a VA 
examination in April 2003.  Thus, VA's duty to assist has been 
fulfilled.

The law provides that service connection may be established for 
chronic disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of sensorineural hearing loss, service connection may be 
granted if such disease is manifested in service, or manifested to 
a compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

The veteran served on active duty from December 1942 to January 
1946.  Service medical records show that the veteran was not 
treated for any hearing loss or tinnitus while in the service.  
However, the veteran was diagnosed with malaria while in the 
service.  According to several statements from the veteran, he was 
treated for his malaria with quinine.  The veteran's hearing was 
reported as normal at his January 1948 separation examination, 
showing "15/15" in both ears upon whispered voice testing.  
Service connection was granted in 1946.  

The veteran claims that his current bilateral hearing disability 
and tinnitus is the result of his malaria treatment with quinine 
and noise exposure while he was in the service.  In statements 
received from the veteran in December 2001 and March 2002, the 
veteran asserted that he had worked in an artillery unit during 
World War II, and that this service caused his hearing loss and 
"ringing in the ears."  Evidence associated with the claims file 
confirms that the veteran served in this capacity.  The Board 
further notes that evidence shows that the veteran served for 
nearly three years in positions with artillery units as a 
cannoneer, as an anti-aircraft gunner, and as a non-commissioned 
officer in an anti-aircraft unit with automatic weapons.  As such, 
the Board acknowledges that the veteran was exposed to acoustic 
trauma while on active duty.

Private medical records from November 1991 indicate that the 
veteran sought treatment for hearing loss, and was noted to have 
bilateral moderate to moderately severe sensorineural hearing 
loss.  It was recommended at that time that the veteran be fitted 
for hearing aids.  The veteran continued private treatment and 
monitoring for his hearing loss, having audiograms in November 
1991, June 1993, August 1996, and January 2002.  Upon two 
examinations in June 1993, the veteran also complained of 
"vibration in his head" when exposed to loud noise or voices.  
However, the veteran, at that time, denied tinnitus.  In August 
1996, the treating physician noted that the audiogram revealed 
bilateral sensorineural hearing loss.  Finally, in January 2002, 
just prior to an audiogram, the treating physician diagnosed the 
veteran with presbycusis.

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

At an April 2003 VA audiologic examination, the veteran complained 
of bilateral hearing loss and tinnitus, primarily in the left 
year.  The audiometric testing showed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
75
75
LEFT
55
60
70
70
75

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 80 percent in the left ear.  The 
results show that the veteran has met the criteria for bilateral 
hearing loss disability as contemplated by 38 C.F.R. § 3.385.

Although the April 2003 VA audiologist diagnosed the veteran as 
having bilateral sensorineural hearing loss and unilateral 
tinnitus in the left ear, the examiner opined that it was less 
likely that the veteran's hearing loss and tinnitus were caused 
due to quinine exposure as well as to noise exposure during 
military service.  However, the examiner also stated "[i]t is not 
impossible that his current symptoms are due to these exposures in 
the military."

Further, in a statement dated in June 2002, the veteran's treating 
physician wrote that he had given the veteran a complete ear, nose 
and throat examination and found the veteran to have significant 
bilateral sensorineural hearing loss with fair to poor 
discrimination scores.  The physician offered that "[t]he etiology 
of this condition is most likely due to his history of noise 
exposure in the military, and to his treatment of malaria with 
quinine while he was also serving in the military."  The private 
physician was silent on the issue of the veteran's tinnitus.

In this case, the service medical records do not show hearing loss 
at any time during the veteran's active service.  The earliest 
medical evidence of hearing loss appears in approximately 1991.  
However, although hearing loss is not shown in service or at 
separation there from, service connection can be established for 
hearing loss if medical evidence shows that it is actually due to 
incidents of service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 
Vet. App. 155 (1993).
The evidence of record shows that the veteran served for nearly 
three years in positions with artillery units as a cannoneer, as 
an anti-aircraft gunner, and as a non-commissioned officer in an 
anti-aircraft unit with automatic weapons, who was exposed to 
acoustic trauma.  Although the VA examiner stated that the 
veteran's hearing loss and tinnitus were less likely caused in 
service, the private medical opinion, however, has related the 
veteran's current bilateral hearing loss to noise exposure while 
in service.  Noise exposure resulting in acoustic trauma 
subsequent to service discharge has not been shown by the evidence 
of record.  Accordingly, the Board finds that the evidence is at 
least in equipoise with regard to these claims, and therefore, 
with application of the benefit of the doubt doctrine, service 
connection for bilateral hearing loss and tinnitus is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



